
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1530
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Owens submitted
			 the following resolution; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Approving certain regulations issued by the
		  Office of Compliance to implement the Veterans Employment Opportunities Act of
		  1998 with respect to employing offices and covered employees of the House of
		  Representatives under the Congressional Accountability Act of
		  1995.
	
	
		1.Approval of
			 regulations
			(a)In
			 GeneralThe regulations
			 described in subsection (b) are hereby approved, insofar as such regulations
			 apply to employing offices and covered employees of the House of
			 Representatives under the Congressional Accountability Act of 1995 and to the
			 extent such regulations are consistent with the provisions of such Act.
			(b)Regulations
			 ApprovedThe regulations
			 referred to in subsection (a) are the adopted regulations issued by the Office
			 of Compliance on March 21, 2008, under section 4(c)(4) of the Veterans
			 Employment Opportunities Act of 1998 to implement section 4(c) of such Act, as
			 published in the Congressional Record on March 31, 2008 (Volume 154, daily
			 edition), beginning on page H1811.
			
